         Case 2:21-cv-04599-E Document 10 Filed 09/03/21 Page 1 of 2 Page ID #:51


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 21-4599-E                                                 Date      September 3, 2021
 Title           ED HULL v. YEONG HIM MOU, ET AL.




 Present: The Honorable        Charles F. Eick, United States Magistrate Judge
            Valencia Munroe                                 None                                None
                Deputy Clerk                      Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          None                                                   None
 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE (OSC) RE DISMISSAL
                                         FOR LACK OF PROSECUTION


         This action was filed on June 3, 2021. Plaintiff has not filed any proof of service of the Summons
and Complaint. No Defendant has filed a response to the Complaint or a request for an extension of time
to file a response to the Complaint, or otherwise has appeared in the action. Plaintiff has not requested the
entry of default.

       The Court, on its own motion, orders Plaintiff to show cause in writing, no later than September 24,
2021, why this action should not be dismissed for lack of prosecution and for failure to comply with Rule
4(m) of the Federal Rules of Civil Procedure. Failure to file a timely response to this Order may result in
dismissal of the action.




cc: All Counsel of Record


                                                                              Initials of Deputy Clerk VMUN


CV 90 (06/04)                               CIVIL MINUTES - GENERAL                                    Page 1 of 2
         Case 2:21-cv-04599-E Document 10 Filed 09/03/21 Page 2 of 2 Page ID #:52


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 21-4599-E                                  Date   September 3, 2021
 Title          ED HULL v. YEONG HIM MOU, ET AL.




CV 90 (06/04)                       CIVIL MINUTES - GENERAL                       Page 2 of 2
